Citation Nr: 1025526	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke

INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the claim.  

The Board previously remanded the claim in January 2010 in order 
for the RO to issue a statement of the case (SOC).  A SOC was 
subsequently issued in January 2010 and the Veteran perfected a 
timely appeal.  Therefore, the matter is properly before the 
Board for appellate review.  

The Veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge in May 2010.  A 
transcript of the hearing is of record.  At the time of his 
hearing, the Veteran submitted additional evidence directly to 
the Board, which was accompanied by a waiver of RO consideration 
and, therefore, can be considered in this decision.  See 38 
C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The decision below grants entitlement to a TDIU effective June 
20, 2008.  For reasons to be discussed more fully below, the 
issue of entitlement to a TDIU prior to June 20, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

As of June 20, 2008, the competent evidence of record 
demonstrates that the Veteran's service-connected left knee and 
back disabilities render him unable to secure or follow 
substantially gainful employment.

CONCLUSION OF LAW

As of June 20, 2008, the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The Veteran in this appeal is service-connected for post-
operative residuals arthrotomy, left knee (with a 40 percent 
disability rating); degenerative disc disease of the lumbar spine 
associated with post-operative residuals arthrotomy, left knee 
(with a 30 percent disability rating); and hemorrhoidectomy and 
hernioplasty (both of which are rated as noncompensable).  None 
of the disabilities listed is rated at 60 percent or more.  The 
Board notes that prior to June 20, 2008, the Veteran's service-
connected back disability was only rated as 10 percent disabling.  
When the back disability was increased to 30 percent effective 
June 20, 2008, the Veteran's overall combined disability rating 
for his four service-connected disabilities increased to 60 
percent.

The regulations provide that for purposes of determining 
eligibility for TDIU, disabilities affecting a common body 
system, such as the orthopedic system, will be considered as one 
disability.  38 C.F.R. § 4.16(a)(3).  When the ratings for the 
Veteran's orthopedic disabilities, namely his left knee (40 
percent) and back (30 percent), are combined using the table 
under 38 C.F.R. § 4.25, the resulting disability rating is 58 
percent.  Since combined ratings are rounded to the closest 
number divisible by ten, the combined rating for the Veteran's 
left knee and back disabilities is 60 percent.  38 C.F.R. § 
4.25(a).  With "one" disability with a 60 percent disability 
rating, the Veteran is eligible for consideration of a total 
rating for individual unemployability under 38 C.F.R. § 4.16(a), 
as of June 20, 2008.

The Veteran contends that he is unable to work as a result of his 
left knee and back disabilities.  He reports that he has not 
worked since 1982 and began receiving Social Security 
Administration (SSA) disability benefits in 1985 as a result of 
his back and knee disabilities.  He previously worked as an 
electronics technician.  The Board notes at this juncture that 
records associated with the Veteran's claim for SSA benefits are 
not available.  See SSA response received October 2007.  The 
Veteran reports that he last worked as a boat captain for the 
United States Geological Survey, a job that did not include any 
manual labor; that he has an associate's degree in electrical 
engineering; and that he is unable to drive because of his leg 
and back.  The Veteran's wife testified that he is unable to walk 
any more than approximately 50 meters before he has to stop.  See 
May 2010 hearing transcript.  

During a June 2008 VA compensation and pension (C&P) spine 
examination, the VA examiner reported that the Veteran was too 
debilitated for any work and it was his opinion that the Veteran 
is unable to perform physical and/or sedentary employment.  

The Board finds that the evidence of record demonstrates that the 
Veteran's service-connected left knee and back disabilities 
render him unable to secure and follow a substantially gainful 
occupation.  Based on the above analysis, the Board concludes 
that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a) from 
June 20, 2008.  The benefit sought on appeal is accordingly 
granted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


ORDER

Entitlement to TDIU is granted as of June 20, 2008, subject to 
the regulations controlling disbursement of VA monetary benefits.


REMAND

The Veteran submitted his claim for a TDIU to the RO on May 3, 
2007 and his VA Form 21-8940 was received on November 5, 2007.  
Prior to June 20, 2008, however, the schedular requirements for 
the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a)(2) were 
not met since the Veteran's combined rating was only 50 percent 
and he did not have a single disability rated as 60 percent 
disabling.  The Board must consider the provisions of 38 C.F.R. § 
4.16(b), however, which provides for referral of cases for 
extraschedular consideration if a Veteran is unemployable by 
reason of service-connected disability, but does not meet the 
schedular requirements for consideration under 38 C.F.R. § 
4.16(a) (2009).  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, it is necessary that the record reflect some factor which 
places the case in a different category than other Veterans with 
equal rating of disability.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  This is 
so because a disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board does not currently have jurisdiction to authorize an 
extraschedular rating in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) 
(final rule proposal to authorize the Board to assign an 
extraschedular rating).  It may, however, determine that a 
particular case warrants referral to the Director of Compensation 
and Pension for extraschedular consideration under 38 C.F.R. § 
3.321(b) and 38 C.F.R. § 4.16 (b).  In this case, the Veteran has 
been retired from his job as an electronics technician since 
1982.  He has reported that he was awarded Social Security 
disability benefits in 1985.  There is evidence dated in July 
2002 showing that he owned a Bed and Breakfast and worked quite a 
bit in the mornings.  There is a medical opinion dated November 
2007 indicating that the Veteran would be able to obtain a 
modified level of gainful employment considering only his left 
knee disability.  And as noted above, in June 2008 a VA examiner 
reported that the Veteran was too debilitated for any work and it 
was his opinion that the Veteran is unable to perform physical 
and/or sedentary employment.  In light of the foregoing, the 
Board finds that the Veteran has satisfied the requirements for 
extraschedular referral under 38 C.F.R. § 4.16(b).  See Sanden v. 
Derwinski, 2 Vet.App. 97 (1992) (a medical basis must be 
identified at arriving at a conclusion which is contrary to one 
expressed by a trained medical professional).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim under 
38 C.F.R. § 4.16(b) to the appropriate 
department officials for extraschedular 
consideration for the time period prior to 
June 20, 2008.

2.  If entitlement to a TDIU for the time 
period prior to June 20, 2008 is not 
granted, the Veteran should be provided a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


